Citation Nr: 1146921	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to the left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Board has reframed the tinnitus issue based on a July 2008 private medical opinion, which suggested that the Veteran's tinnitus might be caused by his hearing loss.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the Veteran's service-connected Type II diabetes mellitus, has been raised by the record in a June 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, the claims file currently contains a private physical examination from Dr. J.M.L. dated in July 2008.  Dr. J.M.L. diagnoses the Veteran with "tinnitus probably secondary to a high frequency SN hearing loss."  The audiological examination results attached to this examination are displayed in graphical form that have not been converted to an appropriate numerical form.  The United States Court of Appeals for Veterans Claims (Court) has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Savage v. Shinseki, __ Vet. App. ___, ___, No. 09-4406, slip op. (January 4, 2011) ("As statutory section 5103A makes clear, the Secretary is required to make 'reasonable efforts' to assist a claimant in developing his claim, and regulatory [38 C.F.R. § 19.9(a) (2011)] makes clear that part of those 'reasonable efforts' includes seeking clarification of unclear 'evidence,' which necessary includes medical examination reports of all kinds."). See Kelly, 7 Vet. App. at 471. See e.g., Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, 2 (Oct. 28, 2010) (nonprecedential) (noting that Board's failure to make factual findings by interpreting the audiograph resulted in the Board overlooking relevant audiometric data and was remandable error); Box v. Shinseki, No. 08-3038, 2010 WL 2640581, 3 (June 30, 2010) (nonprecedential) (indicating the Board had a duty to interpret a private audiological examination or if it could not do so to seek clarification).  The Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph, and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Additionally, the Veteran was provided an audiological examination in November 2009.  The VA examiner determined that the Veteran currently has left ear hearing loss and tinnitus.  The examiner acknowledged that the Veteran was "exposed to significant noise while serving in Vietnam."  The examiner then concluded that the Veteran's current left ear hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by or a result of noise trauma."  

In regards to the left ear hearing loss, the examiner reasoned that the Veteran's hearing was within normal limits at his military separation.  The examiner stated that, "[r]ecent research by the Institute of Medicine (IOM) concluded that based on current knowledge, there is no scientific basis for the existence of delayed-onset hearing loss."  The examiner did not include a copy of this research with this examination.  Additionally, contrary to the examiner's rationale, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 (2011) and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, based on this case law, the November 2009 VA examiner provided inadequate rationale for his negative nexus opinion.  

In regards to the Veteran's tinnitus, the examiner reasoned that the Veteran's tinnitus started within the last five years, which was "long after separating from military service."  However, in statements submitted throughout his appeal, the Veteran has stated that his tinnitus was incurred during his active military service, and has continued  since his military discharge.  Therefore, the Board finds the examiner's rationale to, again, be inadequate. 

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The May 2011 VA examiner did not address or consider the Veteran's lay statements regarding the incurrence of his left ear hearing loss and tinnitus, and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).

The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current left ear hearing loss and tinnitus.  The Board needs this opinion to fairly decide his claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact Dr. J.M.L. and inquire as to whether the July 2008 audiological examination (which is in graphical format) was conducted by a state-licensed audiologist.  

The RO should also ask that the medical provider translate the graphical displays of the audiogram test results contained in the July 2008 private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the pure tone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

2.  The RO/AMC shall ask the original November 2009 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a new VA examination to determine the nature and etiology of his left ear hearing loss and tinnitus.  The examiner should perform all indicated tests and studies.  The examination must include, at a minimum, a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word. 
The entire claims file must be made available to the VA examiner and should be reviewed.  

The examiner should state whether it is "at least as likely as not" (50/50 probability) that the Veteran's (a) left ear hearing loss and (b) tinnitus began in service, are related to service, or have been continuous since service.  The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  

Furthermore, the VA examiner should provide an interpretation of the July 2008 audiological testing conducted by Dr. J.M.L.  Specifically, the examiner should translate the July 2008 graphs of the Veteran's pure tone threshold levels into numerical form by providing the Veteran's pure tone thresholds at each of the relevant frequencies.  Further, if the examiner is unable to interpret the July 2008 private treatment report, the examiner should provide a supporting rationale.

The examiner is reminded that a 50/50 probability is not like other standards such as beyond a reasonable doubt, etc.  The question should be considered as whether the medical (and this includes the Veteran's assertions about his hearing loss/tinnitus and how is developed over the years) evidence is at least evenly balanced (tied).  If the evidence is something more, or less, as in favorable or unfavorable to the Veteran, the examiner must state the reason for such a conclusion.  Medical certainty is not required when providing such an opinion.  All opinions (including one that finds that the evidence is evenly balanced) must be supported by a clear rationale and a discussion of the facts and medical principles involved.

The examiner should specifically comment on the Veteran's lay assertions that he was exposed to loud noise in service and that tinnitus and trouble hearing began in service and have been continuous since service.  Advise the examiner that the Veteran's statements should be treated as credible for the purposes of the examination, however, the examiner may comment on whether the statements make sense from a medical point of view.  

Please explain the basis of your opinions.  If using a medical treatise(s) or other like information, please provide the citation, and if possible, a copy of the information relied upon.  In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


